UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1566



UNITED STATES OF AMERICA, for the use and
benefit of Tri-M Electrical Contractors,
Incorporated,

                                              Plaintiff - Appellant,

          versus


ADAMS CONSTRUCTION COMPANY, INCORPORATED;
UNITED STATES FIDELITY AND GUARANTY COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Solomon Blatt, Jr., Senior District
Judge. (CA-99-799-9-8)


Submitted:   October 10, 2001             Decided:   October 22, 2001


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Koontz, Steven L. Smith, SMITH & COLLINS, North Charles-
ton, South Carolina, for Appellant.     Daniel J. Weber, Atlanta,
Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tri-M Electrical Contractors, Incorporated (“Tri-M”) appeals

a district court order granting partial summary judgment to Adams

Construction Company Incorporated and United States Fidelity &

Guaranty Company dismissing Tri-M’s claim under the Miller Act, 40

U.S.C.A. §§ 270a et seq. (West 1986 & Supp. 2001), and dismissing

the remaining claims without prejudice.   We have reviewed the rec-

ord and the district court’s oral findings and find no error.   See

United States f/u/b Interstate Mechanical Construction v. Inter-

national Fidelity Ins. Co., 200 F.3d 456 (6th Cir. 2000); United

States f/u/b Noland Co. v. Andrews, 406 F.2d 790 (4th Cir. 1969).

Accordingly, we affirm on the reasoning of the district court. See

United States f/u/b v. Adams Constr. Co., No. CA-99-799-9-8 (D.S.C.

filed Mar. 26, 2001; entered Mar. 28, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2